Citation Nr: 1546766	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-46 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967 and from July 1969 to March 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon.  The Veteran testified before the undersigned in a hearing at the RO in September 2014; a transcript is of record.

In December 2014, the Board issued a decision with regard to the issue of service connection for hypertension.  At that time, the Board reopened and ultimately denied the claim of service connection for hypertension.  Dissatisfied with the denial of service connection for hypertension, the Veteran filed a timely appeal to the Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2015 Joint Motion for Remand, the Court vacated and remanded the Board's December 2014 decision to the extent that it denied service connection on the merits for hypertension.

Also before the Board in December 2014, and remanded, were issues of entitlement to a rating in excess of 10 percent for a lumbar disability manifested by pain and muscle spasms, to include whether such rating should be expanded to involve joint or disc disease; entitlement to service connection for a neurological disability of the left lower leg, claimed as both peripheral neuropathy and radiculopathy, to include as secondary to a current back disability or to exposure to anesthetic gas; entitlement to service connection for a neurological disability of the right lower leg, claimed as both peripheral neuropathy and radiculopathy, to include as secondary to a current back disability or to exposure to anesthetic gas; and, entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  Because of the Court appeal, the RO has not yet accomplished the development ordered in the prior Board remand; as such, those issues will be the subject of a future decision.  

In his October 2008 claim, the Veteran raised a CUE contention with regard to the July 1990 rating decision that denied service connection for hypertension.  In a November 2008 letter, the RO informed him that it would not take further action regarding the CUE claim because it did not meet the criteria for CUE review.  As the claim had not been pled with specificity, as required by law, and as this has not since been accomplished, such issue is not presently in appellate status.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran has stated that he was admitted to Madigan Army Medical Center for chest pain and hypertension during service.  See July 2009 statement; October 2008 statement.  The Board notes that some records associated with Madison Army Medical Center are scattered throughout the Veteran's service treatment records (STRs).  A January 1990 Madigan Army Medical Center discharge record indicates that the Veteran's inpatient stay was from January 30, 1990, to January 31, 1990.  An ECG records actually shows a date of January 29th for when it was taken.  For an emergency admittance having to do with a cardiac condition, there should be additional records other than the limited number presently in the file.  Further, an actual request directly to Madigan Army Medical Center by VA is not evident in the record.  Inpatient treatment records are maintained by the hospital that provided the treatment and are typically not included in the STRs.  The records at issue appeal to be relevant to the claim at hand as they related to a cardiac issue and the Veteran's claim of service connection for hypertension.  

Similarly, records received from the Social Security Administration (SSA) contain indications that the Veteran received treatment for hypertension from two private providers: Dr. S.M. from 1998-2002 and Dr. J.P. from 2004-2008.  See October 2015 informal hearing presentation.  Nonetheless, the record is absent actual records from these providers.  In addition, there is no request to the Veteran for information about those records and a consent form, or any other indication that VA has attempted to obtain those records.  

Given the foregoing, VA must make attempts to acquire the in-patient medical records from Madigan Army Medical Center and the private medical records.

The Veteran was afforded a VA examination in September 2010 to determine the etiology of his current hypertension.  The examiner opined that the Veteran's hypertension is less likely as not caused or aggravated by service.  To support this conclusion, the examiner stated that although the STRs showed sporadic elevated blood pressure readings, these were not of a chronic nature and did not warrant any medication treatment during service.  She noted that the Veteran's separation examination did not show hypertension and added that a diagnosis of hypertension cannot be made on isolated elevations of blood pressure; rather, it is made on elevated blood pressure readings consistently over time.  The examiner indicated that she could not find objective evidence of such trend in the STRs.  

The examiner's opinion is inadequate as it does not appear to take into consideration a diagnosis of mild hypertension made on October 26, 1988, during service.  On remand, VA should provide a new VA examination for the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain in-patient service treatment records from the Madigan Army Medical Center, to include records of a January 1990 emergency admittance and two-day stay for chest pain and hypertension.  If these records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  After securing the necessary releases, obtain records of private treatment for hypertension from Dr. S.M. (1998-2002) and Dr. J.P. (June 2004-February 2008), as documented in records received from the SSA.

3.  Thereafter, schedule the Veteran for a VA examination to determine whether the current hypertension is related to service.

The examiner should respond to the following:

Is it as likely as not (probability of 50 percent or more) that the Veteran's hypertension is related to service?  Please note that STRs show elevated blood pressure readings at different times during service and a diagnosis of mild hypertension was made in October 1998.  Discuss whether the Veteran had hypertension for VA purposes in service, to include a discussion of the standards relied upon.  If he did not have hypertension in service, please discuss whether the current hypertension is otherwise related to service.  

The examiner must provide reasons for any opinions offered.

The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record. 

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


